ORDER
Per Curiam
Upon consideration of the petitions for panel rehearing filed on September 12, 2016 by Louisiana Environmental Action Network, Sierra Club, Clean Air Council, Partnership for Policy Integrity, and Environmental Integrity Project in Nos. 11-1108, et al. and 11-1141, et ah; by American Municipal Power, Inc. in No. 11-1108, et al.; and by EPA in No. 11-1108, et al. as to remedy, and the responses to EPA’s petition, it is
ORDERED that the petition filed by EPA be granted to the extent that the numeric MACT standards set in the Major Boilers Rule for new and existing sources in each of the eighteen subcategories be remanded without vacatur for the agency to conduct further proceedings consistent with the court’s prior opinion, in accordance with the opinion issued herein this date. It is
FURTHER ORDERED that the remaining petitions be denied.
The Clerk is directed to enter a new judgment. The Clerk is further directed to issue the mandate'forthwith.